Citation Nr: 9921883	
Decision Date: 08/04/99    Archive Date: 08/12/99

DOCKET NO.  93-06 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUE

Disagreement with rating assigned after the grant of service 
connection under 38 U.S.C. § 1151 for common bile duct 
injury, status post Roux-en-Y hepaticojejunostomy.

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel



INTRODUCTION

The veteran, who is entitled to pension, served on active 
duty from April 1952 to January 1956.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an April 1996 rating decision in which a 
Department of Veterans Affairs (VA) Regional Office (RO) 
granted service connection for common bile duct injury, 
status post Roux-en-Y hepaticojejunostomy under 38 U.S.C.A. 
§ 1151, evaluated as noncompensable from January 1996.  The 
notice of disagreement was submitted in October 1996.  The 
statement of the case was issued in November 1996.  A 
substantive appeal was received in November 1996.  The 
veteran testified at a personal hearing at the RO in February 
1997.  By rating action in July 1997, the RO granted a 10 
percent evaluation effective from January 25, 1996 for common 
bile duct injury in accordance with the decision of the 
Hearing Officer dated in July 1997.  The veteran failed to 
report for a requested hearing before a member of the Board 
at the RO scheduled in August 1997. 

The Board remanded the case in November 1998.  By rating 
action in March 1999, the RO determined that the service 
connected common bile duct injury did not warrant a 
compensable rating and indicated that the 10 percent 
evaluation for that disability was in effect only from 
January 25, 1996 to March 10, 1999.  It was further 
determined that the predominant service connected disability 
is the duodenal ulcer with psychological GI reaction, which 
warranted no more than a 10 percent evaluation.  The RO 
combined the service connected duodenal ulcer and common bile 
duct injury and assigned a 10 percent rating.  Therefore, 
separate 10 percent ratings were assigned from January 25, 
1996 to March 10, 1999 with a combined 20 percent during that 
period.  A supplemental statement of the case was issued in 
March 1999. 



FINDINGS OF FACT

1.  By rating action in July 1956, service connection was 
granted for duodenal ulcer (currently diagnosed as 
psychophysiological GI reaction), evaluated as 10 percent 
disabling from January 1956. 

2.  By rating action in April 1996, service connection was 
granted for common bile duct injury, status post Roux-en-Y 
hepaticojejunostomy under 38 U.S.C. § 1151 and a 
noncompensable evaluation was assigned from January 25, 1996; 
by rating action in July 1997, a separate 10 percent 
evaluation for that disability was assigned, effective from 
January 25, 1996 with a combined rating of 20 percent for the 
service connected disabilities.

3.  Prior to March 5, 1999, the veteran's common bile duct 
injury was manifested by complaints of fatigue and some 
digestive problems without medical evidence of partial 
obstruction manifested by delayed motility of barium meal and 
episodes of pain.

4.  By rating action in March 1999 rating action, the RO 
combined the two service connected disabilities of the 
digestive system, service connected duodenal ulcer and common 
bile duct injury, indicated that the duodenal ulcer was the 
predominant disability and assigned a 10 percent rating 
effective March 10, 1999.

5.  Recent VA examinations, including the most recent VA 
examination conducted on March 5, 1999, revealed normal 
gastrointestinal findings without evidence of recurrences of 
the veteran's service-connected duodenal ulcer or common bile 
duct injury; there is no current evidence of a moderately 
severe duodenal ulcer, with impairment of health manifested 
by weight loss and anemia or recurrent incapacitating 
episodes averaging 10 days or more in duration at least four 
times a year.




CONCLUSIONS OF LAW

1.  A 10 percent rating, but no more, from January 25, 1996 
to March 10, 1999 for common bile duct injury, status post 
Roux-en-Y hepaticojejunostomy is warranted.  38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. Part 4, to include § 4.114, 
Diagnostic Code 7301 (1998).

2.  A rating in excess of 10 percent after March 10, 1999 for 
service connected duodenal ulcer with psychological GI 
reaction and common bile duct injury, status post Roux-en-Y 
hepaticojejunostomy is not warranted.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R.§ 3.951, Part 4, to include § 
4.114, Diagnostic Code 7305 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The first responsibility of a claimant is to present a well-
grounded claim.  38 U.S.C.A. § 5107(a) (West 1991).  A claim 
for an increased evaluation is well- grounded if the claimant 
asserts that a condition for which service connection has 
been granted has worsened.  Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992).  A finding of a well-grounded claim 
invokes VA's duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103(a) (1998).  The Board finds that the 
veteran's claim is well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  All relevant facts have been properly 
developed, and no further assistance is required to comply 
with the duty to assist as mandated by 38 U.S.C.A. § 5107(a).

By rating action in July 1956, service connection was granted 
for duodenal ulcer (currently diagnosed as 
psychophysiological GI reaction), evaluated as 10 percent 
disabling from January 1956 on the basis that the service 
medical records showed treatment for stomach complaints and 
that the post service medical records established that an 
ulcer was manifested within the presumptive period following 
discharge from active service.  The 10 percent rating has 
remained in effect since then.

In January 1996, the veteran submitted a claim for service 
connection for a surgical error during gall bladder surgery 
at a VA medical facility in November 1994.

By rating action in April 1996, service connection was 
granted for common bile duct injury, status post Roux-en-Y 
hepaticojejunostomy under 38 U.S.C. § 1151 on the basis of VA 
hospital records showing that during a laparoscopic 
cholecystectomy in November 1994, the common bile duct was 
apparently clipped inadvertently.  A noncompensable 
evaluation under Diagnostic Codes 7399-7301 was assigned from 
January 25, 1996.

Private and VA outpatient treatment records dated from May 
1994 to May 1996, show that on private physical examination 
in January 1996, the abdomen was soft, painless and massless.  
There was a well healed cholecystectomy scar.  There was no 
diagnosis regarding the common bile duct injury.

On VA examination in April 1996, the veteran reported that he 
underwent a laparoscopic cholecystectomy for symptomatic 
gallstones in November 1994.  He reported that he presented a 
few days after discharge with pain and jaundice and 
subsequent evaluation showed that the common bile duct had 
been inadvertently clipped at the time of the procedure.  
Subsequently, he underwent Roux-en-Y hepaticojejunostomy.  He 
reported an extended postoperative course, complicated by 
biliary strictures at the anastomotic site that required 
balloon dilatation.  He indicated that he felt "lousy in 
general" for about five months.  He reported that he had 
abdominal pain, occasional vertigo, loss of appetite and 
interest.  He indicated the he didn't really start feeling 
better until a few weeks prior to discharge.

The veteran reported that currently, he had done quite well.  
He reported that his weight had been fine.  He indicated that 
he felt he had "mental slowing" and had had a worsening of 
depression that required treatment.  He reported occasional 
abdominal gurgling at the incision site but otherwise felt 
well.  On abdominal examination, there were normoactive bowel 
sounds without signs of an incisional hernia, no 
hepatosplenomegaly and no evidence or stigmata of chronic 
liver disease.  The veteran indicated that he had no 
abdominal discomfort, food intolerance, nausea, vomiting, 
pain anorexia, weight loss or generalized weakness.  The 
veteran reported that his usual post prandial tiredness had 
turned into more of a profound lethargy and that he often had 
to nap for approximately 1/2 hour after a meal.  The examiner 
noted that this was apparently a real change from his 
preoperative state and may represent a mild dumping syndrome.  
The examiner indicated that a full panel of liver function 
and synthetic tests and an ultrasound of the liver and 
biliary tree would be ordered.  The diagnoses were status 
post laparoscopic cholecystectomy with subsequent bile duct 
injury and status post Roux-en-Y hepaticojejunostomy for 
treatment of bile duct injury, requiring one postoperative 
percutaneous biliary dilatation, current hepatic and biliary 
status unknown, but clinically doing well.  The examiner 
noted that the veteran was doing well from a hepatobiliary 
standpoint but needed to be assessed with ultrasound and 
liver function tests.  It was also noted that he had a 
postoperative exacerbation of depression, considered to be a 
residual of the surgery.

In April 1996, the VA examiner notified the veteran by letter 
of the results of the laboratory tests obtained at the time 
of the examination.  The examiner indicated that blood 
counts, blood coagulation studies, blood minerals and kidney 
function were all normal.  It was noted that liver tests were 
only slightly elevated and was very commonly seen in patients 
who had their bile systems reconstructed.  In a May 1996 
letter, the examiner notified the veteran that ultrasound 
study of the liver and bile duct system showed that the bile 
duct was slightly dilated which was common after the type of 
surgery done.  The liver showed some trace of fat deposition 
and was otherwise unremarkable.  The examiner noted that the 
ultrasound results coupled with the liver blood test result 
showed a good prognosis.  It was noted that the bile seemed 
to be draining normally into the bowel and he did not appear 
to be at any current risk for progression of liver damage.

Private outpatient treatment records dated from May 1996 to 
January 1999 show that in January 1997, the veteran came in 
for a routine blood pressure check.  He reported that he had 
been sleeping for as long as 30 minutes after eating a large 
midday meal.  He also reported that he felt that his 
digestion had not been right since the surgeries and that his 
entire well being had been thrown off by the stormy post-
operative course.  He indicated that his bowels were fine and 
denied any other difficulties with his abdomen or 
gastrointestinal system.  The examiner indicated that he 
discussed with the veteran the change in eating and sleeping 
patterns and noted that post-prandial somnolence could be 
part of the normal pattern due to age rather than secondary 
to his post-cholecystectomy course.  The most recent 
treatment record is a January 1999 private outpatient record.  
The veteran complained of being tired but there were no 
relevant findings or diagnoses regarding the service 
connected duodenal ulcer or common bile duct injury.

In February 1997, the veteran testified that he had 
psychological and physical after effects due to the 1994 
surgeries and the four month convalescence.  He testified 
that he believed that he was slower physically due to the 
surgery and that he had difficulty handling his financial 
affairs.  He also asserted that surgery contributed to his 
high blood pressure.  He testified that he had become a 
strict vegan vegetarian three years prior to the surgery.  He 
indicated that he had recently had some constipation and some 
digestive problems.  He also indicated that he avoided high 
protein foods, such as beans and lentils and high cholesterol 
foods such as meats and fish.  He testified that the only 
medications he was taking were for depression and high blood 
pressure.  He noted that he saw his private physician every 
three months for follow-up.  

By rating action in July 1997, the RO granted a 10 percent 
evaluation effective from January 25, 1996 for common bile 
duct injury in accordance with the decision of the Hearing 
Officer dated in July 1997.

On VA examination on March 5, 1999, the veteran had no 
specific complaints and denied vomiting, any abdominal pain, 
dysphagia, reflux symptoms, diarrhea or constipation, and any 
significant weight loss or weight gain.  The history of 
peptic ulcer disease was noted and the veteran did not recall 
medical treatment for that disorder but that the symptoms 
were treated with a very special diet.  The history of gall 
bladder surgery with complications and additional surgery was 
noted.  The veteran reported that his weight had been stable.  
He reported occasional fatigue and weakness, which he did not 
think was out of the ordinary and inappropriate for his age.  
Examination of the abdomen revealed that it was soft with no 
masses, no splenomegaly and no ascites.  The examiner 
indicated that blood tests showed that the white count was 
4.9, hemoglobin was 13.5, hematocrit was 28.8, MCV was 97.5 
and platelet was 181.  The examiner concluded that the 
veteran did not have any evidence of ongoing digestive 
problems or digestive tract problems.  It was noted that the 
veteran had a rough time after his laparoscopic 
cholecystectomy, but that there was no evidence of an ongoing 
problem from that process currently.  It was indicated that 
the liver and biliary tract had not shown any evidence of 
decompensation since 1994 when the complications occurred.  
The examiner concluded that there was no evidence of ongoing 
alimentary tract problem.

Recently, the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter the Court) noted that 
there was a distinction between a claim based on the 
veteran's dissatisfaction with the initial rating (a claim 
for an original rating) and a claim for an increased rating.  
It was also indicated that in the case of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on the facts founds, a practice known as "staged" 
ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

In the March 1999 rating action, the RO combined the two 
service connected disabilities of the digestive system, 
service connected duodenal ulcer and common bile duct injury 
in accordance with 38 C.F.R. 4.114 (1998), and found that the 
duodenal ulcer was the predominant disability and assigned a 
10 percent evaluation from March 10, 1999.  Thus, the RO in 
effect gave a staged rating.  The Board has reviewed the 
record and finds that while the 10 percent evaluation for the 
duodenal ulcer with psychological GI reaction and common bile 
duct injury, status post Roux-en-Y hepaticojejunostomy was 
made effective March 10, 1999, it should have been effective 
March 5, 1999, the date on which the veteran was examined by 
the VA and there was no medical evidence of the service-
connected digestive disabilities.  However, because the 
veteran is entitled to a 20 percent combined evaluation until 
March 10, 1999, the Board will not disturb the March 10, 1999 
effective date given by the RO as it is harmless error.
 
Prior to March 10, 1999, the bile duct injury and the 
duodenal ulcer conditions were rated separately, although 
they should have been rated as a single condition under 38 
C.F.R. § 4.114.  However, as indicated above, the Board will 
not disturb the combined 20 percent rating in effect prior to 
March 10, 1999.  The Board notes that the 10 percent 
evaluation for the service connected duodenal ulcer has been 
in effect for over 20 years and it is, therefore, protected 
from reduction.  38 C.F.R. § 3.951(b) (1998).  The Board 
finds that the veteran is not entitled to more than a 10 
percent rating for the common bile duct injury from January 
25, 1996 to March 10, 1999.  The medical evidence of record 
shows that the veteran reported symptoms attributed to the 
common bile duct injury, including fatigue and digestive 
problem, prior to the VA examination in March 1999.  However, 
there are no clinical findings of partial obstruction 
manifested by delayed motility of barium meal and episodes of 
pain which would warrant a 30 percent rating under Diagnostic 
Code 7301, under which the condition was previously rated.

The Board now turns to the issue of whether a rating in 
excess of 10 percent after March 10, 1999 is warranted for 
the service connected digestive disabilities.  Disability 
evaluations are based upon the average impairment of earning 
capacity as contemplated by the schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1998).  In order to evaluate the level of disability and 
any changes in condition, it is necessary to consider the 
complete medical history of the veteran's condition.  
Schafrath v. Derwinski, 1 Vet. App. 589, 594 (West 1991).  
38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history and that there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 requires that medical reports be interpreted 
in light of the whole recorded history, and that each 
disability must be considered from the point of view of the 
veteran working or seeking work.  38 C.F.R. § 4.7 provides 
that where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 

The veteran is service connected for duodenal ulcer with 
psychological GI reaction and common bile duct injury, status 
post Roux-en-Y hepaticojejunostomy which is currently rated 
as 10 percent disabling under Diagnostic Code 7305.  
Previously the common bile duct injury was rated under 7399-
7301.  Under the provisions of 38 C.F.R. § 4.114 (1998), a 
single disability rating will be assigned under the 
diagnostic code which reflects the predominant disability 
picture, with elevation to the next higher level where the 
severity of the overall picture warrants such elevation.  On 
the most recent VA examination, the examiner concluded that 
there was essentially no residual disability related to the 
common bile duct injury.  Therefore, the Board finds that the 
criteria of Diagnostic Code 7301 are not for application.

Under the rating schedule, a duodenal ulcer is rated under 
Diagnostic Code 7305.  According to that diagnostic code, 
symptoms of a duodenal ulcer recurring once or twice yearly 
are considered mild and are rated 10 percent disabling; a 
moderate disability, manifested by recurring episodes of 
severe symptoms two or three times per year averaging 10 ten 
days in duration, or with continuous moderate manifestations, 
is rated 20 percent disabling; a 40 percent evaluation may be 
assigned when a duodenal ulcer is moderately severe, with 
impairment of health manifested by weight loss and anemia or 
recurrent incapacitating episodes averaging 10 days or more in 
duration at least four times a year.  38 C.F.R. Part 4, Code 
7305 (1998).

The veteran's contentions have been considered, but the 
objective evidence as a whole does not demonstrate greater 
disability than is recognized by a 10 percent evaluation after 
March 10, 1999, for service connected duodenal ulcer and 
common bile duct injury.  The clinical evidence of record 
reflects that on VA examinations in April 1996 and March 1999, 
the veteran denied any current symptoms including abdominal 
pain, nausea, vomiting or weight loss.  The record shows that 
in March 1999, the veteran reported the history of ulcer 
disease but did not recall treatment for the disability.  The 
record contains both private and VA outpatient treatment 
records dated from May 1994 to January 1999 which are negative 
for treatment or a diagnosis of active ulcer disease.  There 
is no evidence in the record of recurring episodes of severe 
symptoms two or three times per year averaging 10 ten days in 
duration, or continuous moderate manifestations that would 
warrant a 20 percent rating for duodenal ulcer.  The Board 
notes that, in fact, the evidence of record does not show 
evidence which supports that current assignment of the 10 
percent rating but it remains in effect as the rating for the 
duodenal ulcer is protected.

The Board notes that the RO has given a staged rating in that 
a combined 20 percent rating was in effect from January 25, 
1996 to March 10, 1999 for the service-  connected digestive 
disorders when a 10 percent rating was assigned for service 
connected duodenal ulcer with psychological GI reaction and 
common bile duct injury, status post Roux-en-Y 
hepaticojejunostomy.  Fenderson.  The Board finds no reason to 
disturb the RO's action regarding the staged rating.  


ORDER

The appeal is denied.



		
	E. M. KRENZER
	Member, Board of Veterans' Appeals

 

